EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	1] CANCEL claims 15-20.

(This application is in condition for allowance except for the presence of claims 15-20 directed to manufacturing prior to assembly of the devices, using processes for determining connection or disconnection of other leads to or from a metallization, without traverse, in the Election filed 10/28/21.  Accordingly, Claims 15-20 have been cancelled.)

Allowable Subject Matter
Claims 1-3, 6-9, 12 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a silicon semiconductor substrate; an interconnect structure, comprising at least one dielectric layer and a plurality of first conductive features in the at least one dielectric layer; a redistribution layer structure, comprising at least one polymer layer and a plurality of second conductive features in the at least one polymer layer, wherein a sidewall of the interconnect structure is substantially flush with a sidewall of the redistribution layer structure; and a plurality of conductive connectors, electrically connected to one another by the redistribution layer structure and the interconnect structure”; and of claim 8 stating “a first encapsulant encapsulating the first integrated circuit and the second integrated circuit; a second encapsulant encapsulating the bridge: and a redistribution layer structure over the first encapsulant and the second encapsulant, wherein a sidewall of the redistribution layer structure is substantially flush with sidewalls of the first encapsulant and the second encapsulant”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894